Citation Nr: 1509066	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-14 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for left ankle disability with residual scar in excess of 10 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1978 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's ankle disability has been manifested by complaints of pain, weakened movement and limitation of motion, including dorsiflexion of 5 degrees with pain, and plantar flexion of 30 degrees with pain.  

2.  The Veteran's left ankle disability is assigned a 20 percent rating herein, from February 6, 2009, and he has no other service-connected disability.

3.  The Veteran is not shown to be unable to obtain or maintain substantially gainful employment as a result of his service connected ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 1131, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274; 38 C.F.R. § 4.118, DCs 7800-7805 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 1131 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The claim for an initial evaluation above 10 percent for the service connected left ankle disability is a downstream issue from a rating decision dated in July 2009, which initially established service connection for this disability and assigned the 10 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 10 percent for a left ankle disability, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in July 1009, February 2010 and February 2012.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, and was scheduled for a hearing, but he withdrew his hearing request in November 2014.  

The Veteran's representative requested a  60 day extension following the date of the scheduled hearing in which to submit additional evidence.  The case was held in abeyance for 60 days, but no evidence was submitted.  In late January 2015, a 30 day extension was requested, and the case was again held in abeyance.  However, once again no additional information was submitted, and no additional extension request was received.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran filed a claim for an increase in his 10 percent evaluation for a left ankle disability in February 2010.  In a May 2010 rating decision the RO denied his increase, and the Veteran perfected an appeal as to this issue.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will be discussed, the Board finds that symptoms related to the Veteran's left ankle disability have not changed in severity over the course of the appeal to warrant a staged rating. 

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a. 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle. 38 C.F.R. § 4.71a. 

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In July 2009 the Veteran was afforded a VA examination.  At that examination, he described how his left ankle pain and stiffness was progressively getting worse.  He noted that his left ankle was giving way, with pain and weakness with flare-ups occurring weekly and lasting for hours.  The Veteran noted that prolonged walking and standing, uneven surfaces, jumping and jogging all precipitated the flare ups.  The Veteran was limited in walking only 10 blocks.  However, his gait was observed to be normal.  The examiner found that the left ankle disability had no significant effects on the Veteran's occupation, although the Veteran was noted to be unemployed at the time of the examination.  The examiner also found that there were no effects on the Veteran's activities of daily living as a result of the left ankle disability.

Upon examination, the examiner noted that the Veteran's range of motion measurements were as follows: his left dorsiflexion was 0 to 15 degrees and his left plantar flexion was 0 to 35 degrees.  There was no joint ankylosis, and X-rays of the left ankle revealed no acute fracture, dislocation or osseous lesion.  The examiner further noted that the Veteran had a scar on his left ankle related to the service-connected left ankle disability, but the scar was measured at less than 6 square inches in area, and was not found to be painful.  There were no signs of skin breakdown; the scar was superficial, and there was no inflammation, edema or keloid formation.  

The Veteran was afforded another VA examination in February 2010.  At that examination, he asserted that he had continued progressive pain, stiffness and weakness of his left ankle.  He denied interval trauma, surgery or steroid injections.  The Veteran complained specifically of symptoms of pain, stiffness, weakness and flare ups of pain that occurred daily.  He noted that prolonged walking, standing, jogging, jumping, lifting and carrying precipitated the pain, and pain was alleviated with rest and activity modification.  His functional limitation of walking was three blocks.  The examiner noted that the disability had significant effects on the Veteran's occupation, causing decreased mobility, lack of stamina, weakness, and pain.

Upon examination, the examiner found that the Veteran's range of motion measurements were as follows: his left dorsiflexion was 0 to 10 degrees; his left plantar flexion was 0 to 30 degrees, with objective evidence of pain on the left side.  X-rays of the left ankle revealed no interval change, no acute fracture and an intact ankle mortise.  The examiner also noted the Veteran's laceration scar.  

The Veteran was afforded a third VA examination in February 2012.  At that examination, the Veteran noted that he was still having chronic pain, to the point of needing to take Tramadol for relief.  He reported that he suffered from flare ups, which occurred upon prolonged walking, standing and during cold weather.  The Veteran's range of motion of his left dorsiflexion ended at 5 degrees, with evidence of pain at 5 degrees and his left plantar flexion ended at 30 degrees with evidence of pain at 30 degrees.  Repetitive motion testing did not result in any additional limitation of motion.  The Veteran did experience weakened movement, limitation of motion, and pain on movement.

The examiner noted that the Veteran did experience functional loss of less movement than normal, weakened movement and pain upon movement.  The Veteran also experienced localized tenderness or pain on palpation of the joints/soft tissues of the left ankle.  The examiner noted that the Veteran had no ankylosis of either ankle.  However, the examiner noted that the Veteran used a cane as an assistive device due to his ankle disability.  

The examiner acknowledged the Veteran's left ankle scar, but noted that the scar was not painful or unstable, and that it measured approximately four centimeters in length.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected left ankle disability warrants a disability rating of 20 percent.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

Considering functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that the medical evidence of record demonstrates marked impairment of the Veteran's left ankle.  The Veteran has reported having significant pain on a daily basis, with flare-ups in his left ankle, an inability to walk more than 3 blocks, difficulty with weight bearing, and at his 2012 examination his dorsiflexion only extended to 5 degrees.  Moreover, the 2012 examiner noted functional loss in the ankle and the Veteran has been using a cane as an assistive device.  Accordingly, the Board finds that a 20 percent evaluation under DC 5271 and sections 4.40, 4.45, and 4.59, for the entire appeal period is warranted. 

The Board also has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's left ankle disability, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of ankylosis in the left ankle or symptoms that more nearly approximate ankylosis of the ankle joint, and it has not been alleged to the contrary.  As such, an increased rating is not warranted under Diagnostic Codes 5270.  Additionally, while the Board finds that his overall symptomatology demonstrates functional loss the equivalent of marked limitation of motion under DC 5271, the evidence does not indicate a severe foot injury under DC 5284, that would warrant a higher rating, as the Veteran is able to ambulate, does not wear the brace, has good foot strength, and has demonstrated fair range of motion despite the pain.  

With regard to the scar on the Veteran's left ankle it has not measured 39 centimeters or more in length at any of the examinations, and has not been documented as unstable, painful, functionally limiting or manifested by any of the other qualifying characteristics such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2014).

In light of the above, the claim for a higher schedular rating of 20 percent for the Veteran's left ankle disability is granted.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5271, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain and limitation of motion, the Veteran's predominant ankle symptoms.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 20 percent rating under Diagnostic Code 5271 was granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Additionally, to the extent that the Veteran has reported incapacitation during flare-ups, the assigned schedular rating was provided in recognition of the less quantifiable impairment from increased fatigue and weakness with use of the left ankle. 

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's ankle related symptoms within the parameters of the schedular rating that is assigned.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the left ankle disability with pain and limitation of motion.

As such, referral for consideration of an extraschedular evaluation is not warranted.  

TDIU

The Veteran filed a claim for TDIU in March 2012, asserting that he could not work due to his service connected left ankle disability.  

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of one 60 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified. Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

The Veteran's left ankle disability, rated at 20 percent, is his only service-connected disability.  As such, the Veteran does not have a single service-connected disability rated at 60 percent or more and his combined rating is less than 70 percent.  Therefore, he does not meet the minimum schedular criteria for the assignment of a TDIU.  

In such a circumstance, the Board must also consider whether referral for extraschedular consideration is warranted.  In this case, the Board does not find evidence of unemployability sufficient to warrant referral to the Under Secretary for Benefits for extraschedular consideration.  At the Veteran's VA examinations the examiners have noted that the Veteran's ankle disability does impact his job, but the Veteran has not submitted any evidence indicating that his disability would preclude him from obtaining substantially gainful employment.  

For example, at the February 2010 VA examination the examiner noted that the Veteran's left ankle disability would significantly impact his work; however, he did not suggest that the Veteran would be unable to work as a result of his disability.  He observed that the Veteran would have decreased mobility, lack of stamina, weakness and fatigue in his occupation, but that he would be able to perform daily tasks such as chores, grooming and driving with mild to moderate impairment.  The Veteran's February 2012 VA examination specifically notes that he has not worked since 2005 as due to chronic low back pain, bilateral knee arthritis and his left ankle condition.  However, the Veteran is not service connected for his low back or knee disability.  A review of the evidence makes does not reveal evidence, aside from the TDIU application, which suggests that the Veteran is unable to work on account of his lone service connected disability.  

Therefore, the Board concludes that the preponderance of the evidence is against finding that the Veteran was unable to secure or follow a substantially gainful occupation as due to his service-connected disabilities; referral of the claim for a TDIU for extraschedular consideration is not warranted.






ORDER

An 20 percent rating for left ankle disability with residual scar is granted, subject to the statutes and regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


